Exhibit February 13, 2009 Dieter Esch Brad Krassner Wilhelmina International Ltd. Wilhelmina Acquisition Corp. Wilhelmina Film & TV Productions LLC Wilhelmina Licensing LLC Wilhelmina Artist Management LLC Wilhelmina - Miami, Inc. Stockholders of Wilhelmina – Miami, Inc. Lorex Investment AG Krassner Family Investments Limited Partnership Sean Patterson Re:Agreement Regarding Calculation of WAM EBITDA and Wilhelmina Miami EBITA Gentlemen: Reference is made to the Agreement, dated as of August 25, 2008 (the “Agreement”), by and among New Century Equity Holdings Corp., Wilhelmina Acquisition Corp., Wilhelmina International Ltd. and its affiliates and, inter alia, the undersigned (together, the “Parties”).Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in the Agreement. The Parties hereby agree that, effective as of the date hereof, the Agreement is hereby amended as follows: (a) All references in Section 2.8(a)(i) and Section 2.8(b)(i) to the “third anniversary of the Closing Date” shall be changed to“December 31, 2012”. (b) All references in Section 2.8(a)(ii), Section 2.8(b)(ii) and Section 2.8(c) (which contains 2 such references) to “the Closing Date, the first anniversary of the Closing and the second anniversary of the Closing Date” shall be changed to “January 1, 2009, January 1, 2010 and January 1, 2011”. (c) The definition of “Closing Net Asset Adjustment” shall be modified to include, at the end of the first sentence thereof (i.e., following “minus (e) the Term Loan Amount”): “minus (f) Pre-Closing 2009 WAM/Miami Cash”.The parties understand and agree that illustrative Schedule 1.33 does not include the foregoing additional offset. Wilhelmina In Page 2 February 13, 2009 (d) The following definition shall be added to Article I in the Agreement: “Pre-Closing 2009 WAM/Miami Cash” shall mean cash received by any Wilhelmina Transferred Company that is attributable to EBITDA (a) earned on or prior to the Closing Date and (b) that is or would be (in the reasonable judgment of Purchaser) included for purposes of calculating the WAM Earnout or the Miami Earnout.” Except as specifically amended hereby, the Agreement shall remain in full force and effect. This letter amendment may be executed in counterparts and by the Parties in separate counterparts, each of which when so executed and delivered shall be an original, but all of which together shall constitute one and the same instrument.This letter amendment may be executed and delivered by telecopier or other facsimile transmission with the same force and effect as if the same were a fully executed and delivers original manual counterpart.This letter amendment shall be governed by and construed in accordance with the laws of the State of New York without giving effect to any choice or conflict of law provision or rule (whether of the State of New York or any other jurisdiction) that would cause the application of the laws of any other jurisdiction other than the State of New York. Please indicate your agreement by signing below. Sincerely. NEW CENTURY EQUITY HOLDINGS CORP. WILHELMINA ACQUISITION CORP. By: /s/ John Murray By: /s/ Evan Stone Title: Chief Financial Officer Title: Vice President Date: February 13, 2009 Date: February 13, 2009 [Additional Signature Pages Follow] Wilhelmina In Page 2 February 13, 2009 [Additional Signature Pages to Letter Agreement Regarding Calculation of WAM EBITDA and Wilhelmina Miami EBITDA] Agreed to: KRASSNER FAMILY INVESTMENTS LIMITED PARTNERSHIP WILHELMINA – MIAMI, INC. By: KRASSNER INVESTMENTS, INC., its General Partner By: /s/ Sean Patterson Title: President By: /s/ Brad Krassner Date: February 13, 2009 Title: President Date: February 13, 2009 /s/ Dieter Esch WILHELMINA FILM & TV PRODUCTIONS LLC Dieter Esch, in his individual capacity and on behalf of certain other shareholders of Wilhelmina – Miami, Inc. pursuant to a power of attorney granted to him By: /s/ Sean Patterson Title: President Date: February 13, 2009 Date: February 13, 2009 /s/ Brad Krassner /s/ Sean Patterson Brad Krassner Sean Paterson Date: February 13, 2009 Date: February 13, 2009 LOREX INVESTMENTS AG WILHELMINA LICENSING LLC By: /s/ Peter Marty By: /s/ Sean Patterson Title: Board of Directors Title: President Date: February 13, 2009 Date: February 13, 2009 WILHELMINA INTERNATIONAL LTD. WILHELMINA ARTIST MANAGEMENT LLC By: /s/ Sean Patterson By: /s/ Sean Patterson Title: President Title: President Date: February 13, 2009 Date: February 13, 2009
